Order entered October 29, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00780-CV

                              MICHAEL O. PICKENS, Appellant

                                                V.

                          ELIZABETH CORDIA, ET AL., Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. DC-13-01890-F

                                            ORDER
       Before the Court is appellees’ October 17, 2013 motion for leave to supplement their

brief. We treat appellees’ motion as a motion to file an amended brief. We GRANT appellees’

motion. We ORDER the amended combined brief of appellees/cross-appellant attached to their

October 17, 2013 motion for leave filed as of the date of this order.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE